DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2. 	The status of the claims as filed in the reply dated 1/7/2021 are as follows:
	Claims 1-3, 9, 10, 12, 17, 19, and 20 are amended,
	Claims 4-6, 8, 11, 13, 14, and 16 are canceled,
	Claims 21 and 22 are new,
	Claims 1-3, 7, 9, 10, 12, 15, and 17-22 are currently pending. 
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the light emitting unit (claims 2, 3, 10, 12, 21, and 22) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Objections
4.	Claim 15 objected to because of the following informalities:  
Claim 15 ends with two periods and should only end with one. 
---Appropriate correction is required.
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 7, 9, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. Patent Publication 2003/0035986) in view of Bathla et al. (U.S. Patent no. 3,677,334, “Bathla”).

Regarding Claim 1, Yang discloses a liquid supply device with a liquid level detecting function adapted to a liquid cooling system (fig 7 embodiment), the liquid supply device comprising:
a casing (see annotated fig 7 below) having a liquid outlet (at 128);
a chamber (see annotated fig 7 below) adapted to contain a cooling liquid, the chamber communicating with the liquid outlet (¶0028);
a plunger (90, 92) movably disposed in the chamber (fig 7);
a spring (94) disposed in the chamber, the spring driving the plunger to move (see ¶0025);
a magnet (110) adapted to generate a magnetic field (¶0025), the magnet being accommodated in a recess (when the plunger is pushed down, see annotated fig 6 below) formed on a surface of the plunger which moves with respect to the chamber, the surface being formed opposite to a second surface defining a space where the cooling liquid is contained (see annotated figs 6 and 7 below); and
a sensor (108) disposed on a bottom of the casing to be adapted to sense the magnetic field generated by the magnet (¶0025);
wherein the space where the cooling liquid is contained is located between the sensor and the magnet (see fig 7).

    PNG
    media_image1.png
    786
    855
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    513
    575
    media_image2.png
    Greyscale




                    However, Yang does not explicitly disclose a cover connected to the casing, the chamber being formed between the casing and the cover or wherein the sensor outputs a sensing signal as a liquid level of the cooling liquid is equal to or lower than a predetermined height when an intensity of the magnetic field is larger than a threshold, so as to determine a liquid level of the cooling liquid. Bathla, however, discloses a liquid supply device (fig 1) having a cover (22) connected to a casing (21), a chamber (27) being formed between the casing and the cover and wherein a sensor (40, 41) outputs a sensing signal as a liquid level of the cooling liquid is equal to or lower than a predetermined height (not fully charged state, col 4, lines 14-26), so as to determine a liquid level of the cooling liquid (col 4, lines 14-26). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for 
		
                  Regarding Claim 7, the combination of Yang and Bathla discloses all previous claim limitations. Yang further discloses wherein the sensor (108) is a Hall sensor (¶0025).

                  Regarding Claim 9, Yang discloses a liquid cooling system (fig 7 embodiment) comprising: 
                            a liquid cooling head (water circulation system of 80, see ¶0028);
	a radiator (124); 
	a plurality of tubes (shown in fig 7) connected between the liquid cooling head and the radiator; and
	a liquid supply device comprising:
	a casing (see annotated fig 7 below) having a liquid outlet (at 128);
a chamber (see annotated fig 7 below) adapted to contain a cooling liquid, the chamber communicating with the liquid outlet (¶0028);
a plunger (90, 92) movably disposed in the chamber (fig 7);

a magnet (110) adapted to generate a magnetic field (¶0025), the magnet being accommodated in a recess (when the plunger is pushed down, see annotated fig 6 below) formed on a surface of the plunger which moves with respect to the chamber, the surface being formed opposite to a second surface defining a space where the cooling liquid is contained (see annotated figs 6 and 7 below); and
a sensor (108) disposed on a bottom of the casing to be adapted to sense the magnetic field generated by the magnet (¶0025);
wherein the space where the cooling liquid is contained is located between the sensor and the magnet (see fig 7).

    PNG
    media_image1.png
    786
    855
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    513
    575
    media_image2.png
    Greyscale




                    However, Yang does not explicitly disclose a cover connected to the casing, the chamber being formed between the casing and the cover or wherein the sensor outputs a sensing signal as a liquid level of the cooling liquid is equal to or lower than a predetermined height when an intensity of the magnetic field is larger than a threshold, so as to determine a liquid level of the cooling liquid. Bathla, however, discloses a liquid supply device (fig 1) having a cover (22) connected to a casing (21), a chamber (27) being formed between the casing and the cover and wherein a sensor (40, 41) outputs a sensing signal as a liquid level of the cooling liquid is equal to or lower than a predetermined height (not fully charged state, col 4, lines 14-26), so as to determine a liquid level of the cooling liquid (col 4, lines 14-26). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for 
	
                  Regarding Claim 15, the combination of Yang and Bathla discloses all previous claim limitations. Yang further discloses wherein the sensor (108) is a Hall sensor (¶0025).

                  Regarding Claim 17, the combination of Yang and Bathla discloses all previous claim limitations. Yang, as modified, does not explicitly disclose a pump, the tubes being connected between the liquid cooling head, the radiator and the pump. Bathla, however, discloses providing a pump (12), wherein tubes (11, 17) are connected between a radiator (13) and the pump. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Yang, as modified, to provide the pump of Bathla in order to provided increased coolant circulation through the system. 

                Regarding Claim 18, the combination of Yang and Bathla discloses all previous claim limitations. Yang further discloses a liquid storage box (122), the tubes (fig 7) being connected 
	
    Regarding Claim 20, Yang discloses a liquid supply device with a liquid level detecting function adapted to a liquid cooling system (fig 7 embodiment), the liquid supply device comprising:
a casing (see annotated fig 7 below) having a liquid outlet (at 128);
a chamber (see annotated fig 7 below) adapted to contain a cooling liquid, the chamber communicating with the liquid outlet (¶0028);
a plunger (90, 92) movably disposed in the chamber (fig 7);
a spring (94) disposed in the chamber, the spring driving the plunger to move (see ¶0025);
a magnet (110) adapted to generate a magnetic field (¶0025); and
a sensor (108) disposed on a bottom of the casing to be adapted to sense the magnetic field generated by the magnet (¶0025);
wherein a recess (when the plunger is pushed down, see annotated fig 6 below) is formed at an end of the plunger opposite to a surface defining a space where the cooling liquid is contained, and the magnet is accommodated in the recess, such that the magnet is movably disposed in the chamber (fig 7),
wherein the space where the cooling liquid is contained is located between the sensor and the magnet (see fig 7).

    PNG
    media_image1.png
    786
    855
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    513
    575
    media_image2.png
    Greyscale




                    However, Yang does not explicitly disclose a cover connected to the casing, the chamber being formed between the casing and the cover or wherein the sensor outputs a sensing signal as a liquid level of the cooling liquid is equal to or lower than a predetermined height when an intensity of the magnetic field is larger than a threshold, so as to determine a liquid level of the cooling liquid. Bathla, however, discloses a liquid supply device (fig 1) having a cover (22) connected to a casing (21), a chamber (27) being formed between the casing and the cover and wherein a sensor (40, 41) outputs a sensing signal as a liquid level of the cooling liquid is equal to or lower than a predetermined height (not fully charged state, col 4, lines 14-26), so as to determine a liquid level of the cooling liquid (col 4, lines 14-26). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for 

                    Regarding Claim 19, the combination of Yang and Bathla discloses all previous claim limitations. Yang further discloses wherein the sensor (108) is disposed on the bottom of the casing (see annotated fig 7 above, Yang). 

9.	Claims 2, 3, 10, 12, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Bathla as applied to claim 1, 9, and 20 above, and further in view of Eccles et al. (U.S. Patent Publication No. 2011/0303003, “Eccles”).

Regarding Claim 2, the combination of Yang and Bathla discloses all previous claim limitations. However, they do not explicitly disclose a light emitting unit disposed on the casing, the light emitting unit emitting light when the sensor outputs the sensing signal. Eccles, however, discloses a liquid supply device (fig 2, ¶0001) wherein a light emitting unit (26, ¶0019) on a casing (of 10), the light emitting unit emitting light when the sensor outputs a sensing signal (¶0019). It would have been obvious to a person of ordinary skill in the art before the effective 

Regarding Claim 3, the combination of Yang, Bathla, and Eccles discloses all previous claim limitations. Yang, as modified, further discloses wherein the light emitting unit (26, Eccles) is disposed on a side wall of the casing (see rejection of claim 2 above).

Regarding Claim 10, the combination of Yang and Bathla discloses all previous claim limitations. However, they do not explicitly disclose a light emitting unit disposed on the casing, the light emitting unit emitting light when the sensor outputs the sensing signal. Eccles, however, discloses a liquid supply device (fig 2, ¶0001) wherein a light emitting unit (26, ¶0019) on a casing (of 10), the light emitting unit emitting light when the sensor outputs a sensing signal (¶0019). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Yang, as modified, to provide the light emitting unit of Eccles on the side of the casing such as taught by Eccles in order to provide a reading to an operator thus allowing for greater user interface. 

Regarding Claim 12, the combination of Yang, Bathla, and Eccles discloses all previous claim limitations. Yang, as modified, further discloses wherein the light emitting unit (26, Eccles) is disposed on a side wall of the casing (see rejection of claim 10 above).

Regarding Claim 21, the combination of Yang and Bathla discloses all previous claim limitations. However, they do not explicitly disclose a light emitting unit disposed on the casing, the light emitting unit emitting light when the sensor outputs the sensing signal. Eccles, however, discloses a liquid supply device (fig 2, ¶0001) wherein a light emitting unit (26, ¶0019) on a casing (of 10), the light emitting unit emitting light when the sensor outputs a sensing signal (¶0019). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Yang, as modified, to provide the light emitting unit of Eccles on the side of the casing such as taught by Eccles in order to provide a reading to an operator thus allowing for greater user interface. 

Regarding Claim 22, the combination of Yang, Bathla, and Eccles discloses all previous claim limitations. Yang, as modified, further discloses wherein the light emitting unit (26, Eccles) is disposed on a side wall of the casing (see rejection of claim 21 above).

Response to Arguments
10.	Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive.
a.	Applicant argues (pages 8-11) that Wenbiao and Mizuno fail to disclose the limitations of the amended claims. Specifically, they fail to disclose wherein the space where the cooling liquid is contained is located between the sensor and the magnet and the limitations regarding the light emitting unit. However, Wenbiao and Mizuno are no longer being relied upon, rather newly cited Yang, Bathla, and Eccles are now being relied upon to teach these limitations. 
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HARRY E ARANT/Examiner, Art Unit 3763